Application was made to this Court from a judgment of the district court dated January 8, 1985 (writs were denied by the court of appeal on February 15, 1985), fixing the bond for a suspensive appeal at $7,236,-000.00. The judgments of the courts below are vacated and the order of the district court of November 27, 1984 fixing the appeal bond at $10,000 is reinstated.
CALOGERO, J., concurs and assigns reasons.
BLANCHE and WATSON, JJ., concurs for the reasons assigned by CALOGERO, J.
LEMMON, J., concurs and will assign reasons.